     Case 2:18-cv-00613-TLN-CKD Document 35 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LAMBERT G. CHAMBERS,                              No. 2:18-cv-0613-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    R. MCFADDEN-JENSEN, et al.,
15                       Defendants.
16

17          Plaintiff Lambert G. Chambers (“Plaintiff”), a state prisoner proceeding pro se, brings this

18   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 4, 2020, the magistrate judge filed findings and recommendations which was

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 23.) Plaintiff has not filed

23   objections to the Findings and Recommendations. Accordingly, the Court presumes that any

24   findings of fact are correct. See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The

25   magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified

26   School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28 U.S.C. § 636(b)(1).

27          Having reviewed the file, the Court finds the Findings and Recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
     Case 2:18-cv-00613-TLN-CKD Document 35 Filed 07/22/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The Findings and Recommendations filed March 4, 2020 (ECF No. 23), are adopted in

 3   full; and

 4           2. All Defendants other than Defendant Ambler are DISMISSED.

 5           IT IS SO ORDERED.

 6   DATED: July 21, 2020

 7

 8

 9                                                      Troy L. Nunley
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
